  Case 1:19-cr-00304-LMB Document 43 Filed 02/20/20 Page 1 of 1 PageID# 148
                                                                                              PLED
                                                                                         IN OPEN COURT


                     IN THE UNITED STATES DISTRICT COURT FOR THE                      FEB 2 0

                              EASTERN DISTRICT OF VIRGINIA                          CUERK.U.S. DlSlKICt COURT
                                                                                       k\ FXANDRIA. VIRGINIA

                                        Alexandria Division


UNITED STATES OF AMERICA


                V.                                   Criminal No. l:19-cr-304
                                                    (Hon. Leonie M. Brinkema)
HENRY KYLE FRESE,

                       Defendant.


                                             ORDER


         Upon motion of the United States of America, pursuant to a plea agreement between

defendant Henry Kyle Frese and the government, in which the defendant appeared before the

Court on February 20, 2020 and entered a plea of guilty to Count One of the indictment, it is

hereby

         ORDERED that Count Two of the indictment is hereby dismissed.




Date:        ^Ia-^a/t /'-^i (3 ^ 3^0 i?<0
         Alexandria, V/irginia'

         WE ASK FOR THIS:
                                                                    /s/         A
                                                     Leonie Ivi. Brinkema
                                                     United States District Judge
         G. Zachary Terwilliger
         United States Attorney



By:
         W. Neil Hammerstrom, Jr.
         Danya E. Atiyeh
         Assistant United States Attorneys

         Jennifer Kennedy Gellie
         Trial Attorney
         United States Department of Justice
